In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  12-­‐‑3121  
PRINCE   ATUM-­‐‑RA   UHURU   MUTAWAKKIL,   also   known   as  
NORMAN  C.  GREEN,  JR.,  
                                          Plaintiff-­‐‑Appellant,  
                                           v.  

PETER  HUIBREGTSE,  et  al.,  
                                                             Defendants-­‐‑Appellees.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                    for  the  Western  District  of  Wisconsin.  
               No.  11-­‐‑cv-­‐‑471-­‐‑bbc  —  Barbara  B.  Crabb,  Judge.  
                           ____________________  

   SUBMITTED  AUGUST  15,  2013  —  DECIDED  AUGUST  19,  2013  
                  ____________________  

  Before   EASTERBROOK,   Chief   Judge,   and   WOOD   and  
HAMILTON,  Circuit  Judges.  
     EASTERBROOK,   Chief   Judge.   Norman   C.   Green,   Jr.,   was  
convicted   of   first-­‐‑degree   murder   and   sentenced   to   a   long  
term  of  imprisonment  in  Wisconsin.  While  an  inmate,  Green  
decided   to   adopt   what   he   calls   a   “spiritual   name”:   Prince  
Atum-­‐‑Ra  Uhuru  Mutawakkil.  Atum-­‐‑Ra  was  an  Egyptian  de-­‐‑
ity  representing  a  fusion  of  the  gods  Atum  and  Ra;  uhuru  is  
No.  12-­‐‑3121                                                                2  

the   Swahili   word   for   freedom;   and   al-­‐‑Mutawakkil   was   an  
Abbasid  caliph  who  ruled  in  Samarra  during  the  ninth  cen-­‐‑
tury  of  the  Christian  calendar.  The  addition  of  “Prince”  is  a  
mystery;  the  United  States  does  not  have  a  royal  house  from  
which   plaintiff   could   be   descended.   The   four   parts   of   his  
adopted   name   come   from   different   regions   and   traditions;  
plaintiff  does  not  contend  that  he  chose  the  name  as  part  of  
his   devotion   to   a   particular   faith—though   he   does   describe  
his   beliefs,   which   he   calls   “The   Divine   Vision   of   Growth   &  
Development”,  as  religious.  For  current  purposes  we  refer  to  
plaintiff  as  Mutawakkil,  because  that  is  his  preference.  
     Mutawakkil’s  suit  presents  several  claims  that  do  not  re-­‐‑
quire   discussion   in   a   published   opinion.   A   short   order   is-­‐‑
sued  contemporaneously  addresses  them.  The  one  argument  
that  justifies  a  precedential  opinion  is  his  contention  that  ei-­‐‑
ther  the  Constitution  or  the  Religious  Land  Use  and  Institu-­‐‑
tionalized   Persons   Act,   42   U.S.C.   §§  2000cc   to   2000cc–5,   re-­‐‑
quires  the  prison  to  permit  him  to  be  known  by  his  spiritual  
name  alone.  The  state’s  current  policy  is  to  permit  an  inmate  
to  use  the  name  on  the  judgment  of  conviction  (the  “commit-­‐‑
ted   name”),   or   the   committed   name   in   conjunction   with   a  
second  name  (whether  or  not  the  second  name  is  religiously  
inspired),   but   not   to   use   a   second   name   by   itself   unless   a  
court   grants   a   petition   for   change   of   name.   In   other   words,  
Wisconsin’s   prisons   do   not   permit   their   inmates   to   employ  
the  common-­‐‑law  approach  under  which  anyone  may  change  
his  name  by  using  a  new  one  consistently,  without  trying  to  
deceive  someone  else.  See  State  v.  Hansford,  219  Wis.  2d  226  
(1998).   Prisoners   may   change   their   names   only   through   an  
application  to  the  judiciary  under  Wis.  Stat.  §786.36.  
3                                                                 No.  12-­‐‑3121  

    Mutawakkil  tells  us  that  he  is  willing  to  use  both  names  
inside  the  prison,  though  he  would  prefer  not  to,  but  suffers  
injury  when  the  state  insists  that  others  follow  the  same  rule.  
For   example,   a   letter   addressed   to   “Prince   Atum-­‐‑Ra   Uhuru  
Mutawakkil”   will   be   returned   to   the   sender,   while   a   letter  
addressed   to   “Norman   C.   Green,   Jr.”   or   to   both   names   will  
be  delivered  to  him.  
     Azeez  v.  Fairman,  795  F.2d  1296  (7th  Cir.  1986),  holds  that  
a  materially  identical  policy  used  by  Illinois  does  not  violate  
either  the  speech  clause  or  the  free-­‐‑exercise  clause  of  the  first  
amendment   (applied   to   the   states   by   the   fourteenth).   We  
concluded   in   Azeez   that   legitimate   interests   in   maintaining  
security  and  order  within  prisons  support  requiring  inmates  
to  use  their  committed  names  unless  a  state  court  approves  a  
change-­‐‑of-­‐‑name   application.   Nothing   the   Supreme   Court  
has   decided   since   1986   calls   Azeez   into   question,   so   it   con-­‐‑
trols  Mutawakkil’s  constitutional  contentions.  
    He  insists  that  Wisconsin’s  policy  violates  the  equal  pro-­‐‑
tection   clause,   even   if   not   the   first   amendment,   because   he  
thinks   that   “Norman   C.   Green,   Jr.”   sounds   like   a   white  
man’s  name,  and  he  is  not  white.  Yet  it  is  the  name  his  par-­‐‑
ents   gave   him;   it   was   not   forced   on   him   by   the   state.   He  
could  have  changed  his  name  in  common-­‐‑law  fashion  before  
committing  murder.  Mutawakkil  does  not  contend  that  any  
inmate,  of  any  race  (or  any  religion),  is  allowed  to  change  his  
name   on   his   own   say-­‐‑so   after   being   convicted   and   demand  
that  the  prison  recognize  the  self-­‐‑selected  name  to  the  exclu-­‐‑
sion   of   the   committed   name.   The   complaint   does   not   make  
out  a  plausible  claim  of  racial  discrimination.  
   This   leaves   the   statute,   which   often   goes   by   the   unpro-­‐‑
nounceable   initialism   RLUIPA   but   which   we   call   “the   Act”  
No.  12-­‐‑3121                                                                  4  

so   that   the   opinion   can   be   understood   by   normal   people.  
Section   2000cc–1(a)   provides   this   general   rule:   “No   govern-­‐‑
ment   shall   impose   a   substantial   burden   on   the   religious   ex-­‐‑
ercise  of  a  person  residing  in  or  confined  to  an  institution,  as  
defined  in  section  1997  of  this  title  …  unless  the  government  
demonstrates  that  imposition  of  the  burden  on  that  person—
(1)   is   in   furtherance   of   a   compelling   governmental   interest;  
and  (2)  is  the  least  restrictive  means  of  furthering  that  com-­‐‑
pelling   governmental   interest.”   See   generally   Cutter   v.   Wil-­‐‑
kinson,   544   U.S.   709   (2005).   The   inmate’s   burden   under   the  
Act  is  lighter  than  the  burden  of  showing  a  violation  of  the  
Constitution.   The   district   court   granted   summary   judgment  
against  Mutawakkil  after  concluding  that  he  had  not  shown  
a  “substantial  burden”  from  the  prison’s  use  of  his  commit-­‐‑
ted  name,  alone  or  in  conjunction  with  his  spiritual  name.  
     A  religion  calling  for  use  of  a  religious  name  only  could  
lead   to   a   serious   claim   that   a   policy’s   such   as   Wisconsin’s  
imposes   a   “substantial   burden”   if   it   is   hard   to   persuade   a  
court   to   change   a   name   formally.   But   Mutawakkil   does   not  
contend  that  his  beliefs  make  the  use  of  “Norman  C.  Green,  
Jr.”   odious.   He   says   that   it   would   be   preferable   (from   his  
perspective)   if   he   were   allowed   to   use   just   his   spiritual  
name,   and   if   he   did   not   have   to   make   sure   that   his   corre-­‐‑
spondents  know  about  the  prison’s  policy,  but  preference  or  
convenience  is  not  the  standard.  The  Act  requires  an  inmate  
to   show   that   the   policy   creates   a   “substantial   burden”   on  
“religious   exercise”.   Wisconsin’s   does   not—not   for   Muta-­‐‑
wakkil,  anyway.  
    At  least  one  other  court  of  appeals  has  held  that  prisons  
are   entitled   to   use   committed-­‐‑name   or   dual-­‐‑name   policies  
under   the   Religious   Freedom   Restoration   Act,   42   U.S.C.  
5                                                                 No.  12-­‐‑3121  

§§  2000bb   to   2000bb–4,   which   is   substantively   identical   to  
the   Religious   Land   Use   and   Institutionalized   Persons   Act.  
See   Fawaad   v.   Jones,   81   F.3d   1084,   1086–87   (11th   Cir.   1996).  
We  agree  with  Fawaad.  There  is  no  authority  to  the  contrary.  
     For  an  inmate  who  finds  his  committed  name  religiously  
intolerable,   the   statutory   question   would   be   whether   the  
need   to   use   the   judicial   name-­‐‑change   mechanism   creates   a  
“substantial   burden”.   That   could   depend   on   how   readily  
state   courts   accommodate   inmates’   requests   for   changes   of  
name.  Mutawakkil  tells  us  that  he  has  never  sought  a  formal  
change,   because   Williams   v.   Racine   County   Circuit   Court,   197  
Wis.   2d   841   (Wis.   App.   1995),   establishes   that   inmates’   re-­‐‑
quests   for   changes   of   name   cannot   be   granted.   That   is   not  
what   Williams   holds,   however.   The   circuit   court   denied   one  
inmate’s  request,  holding  that  a  new  name  could  be  confus-­‐‑
ing   to   the   prison   and   that   the   inmate   did   not   have   a   good  
reason  for  his  request.  The  court  of  appeals  held  that  the  cir-­‐‑
cuit  court’s  decision  was  not  an  abuse  of  discretion.  Williams  
did  not  say  that  a  circuit  court  is  forbidden  to  approve  a  new  
name  for  an  inmate.  Nor  did  that  case  deal  with  a  prisoner’s  
contention  that  religious  beliefs  lay  behind  his  desire  to  use  a  
different  name.  (The  name  Williams  proposed  was  “Roman-­‐‑
ceo  Sir  Tasty  Maxibillion”;  he  was  trying  to  play  games,  not  
to  exercise  a  sincerely  held  religious  belief.)  
     Mutawakkil  should  present  his  position  to  the  state  judi-­‐‑
ciary   rather   than   asking   federal   judges   to   assume   that   state  
judges   would   be   unduly   hostile   to   religiously   inspired   re-­‐‑
quests.  He  did  ask  the  state  judiciary  to  change  the  name  on  
his   judgment   of   conviction,   and   the   court   of   appeals   held  
that   such   a   request   must   be   entertained.   State   v.   Green,   288  
Wis.   2d   658   (Wis.   App.   2005).   The   circuit   court   then   added  
No.  12-­‐‑3121                                                                 6  

“aka  Prince  Atum-­‐‑Ra  Uhuru  Mutawakkil”  to  the  judgment.  
That  addition  does  not  enable  him  to  stop  using  “Norman  C.  
Green,  Jr.”  within  the  prison  system.  But  the  procedure  un-­‐‑
der   Wis.   Stat.   §786.36   could   do   so.   The   best   way   for   Muta-­‐‑
wakkil  to  find  out  what  would  happen,  if  he  tried,  is  to  try.  
     As  far  as  federal  law  is  concerned,  it  does  not  matter  how  
the  state  judiciary  would  respond  to  a  name-­‐‑change  applica-­‐‑
tion.   Wisconsin’s   policy   does   not   create   a   “substantial   bur-­‐‑
den”  for  Mutawakkil.  Whether  it  would  do  so  for  some  oth-­‐‑
er  inmate  is  a  question  we  need  not  address.  
                                                                     AFFIRMED